DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-3 and 10-13 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 2, it appears the word “Its” should be replace with the word -- a --.
In claim 3, line 5, it appears the word “Its” should be replace with the word -- the --.
In claim 10, line 2, it appears the word -- the -- should be inserted after the word “wherein”.  
In claim 11, line 6, it appears the word -- the -- should be inserted after the word “and”.  
In claim 12, line 1, it appears the word -- the -- should be inserted after the word “wherein”.  In line 13, it appears the word -- the -- should be inserted after the word “and”.  In line 14, it appears the word -- the -- should be inserted after the word “and”.  In line 16, it appears the word -- the -- should be inserted after the word “and”.  In line 17, it appears the word -- the -- should be inserted after the word “and”.  In line 18, it appears the word -- the -- should be inserted after the word “and”.  In line 19, it appears the word -- the -- should be inserted after the word “and”.
In claim 13, line 2, it appears the word -- the -- should be inserted after the word “and”.  In line 3, it appears the word -- the -- should be inserted after the word “and”.  In line 4, it appears the word -- the -- should be inserted after the word “and”.  In line 6, it appears the word 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, the phrase “the at least two out-of-plane proof masses” lacks antecedent basis.
In claim 2, line 1, the phrase “the center of mass” lacks antecedent basis and there is no “center of mass” claimed beforehand for the each proof mass – there is a combined center of mass of the at least two proof masses” claimed in lines 4-5 of claim 1.  Please clarify.  In lines 6-7, the phrase “the asymmetric mass and symmetric mass of both proof masses” lacks antecedent basis since there is claiming of “symmetric mass”.  Plus, unclear how the proof mass is asymmetric mass and symmetric mass at the same time.  Please clarify.
In claim 3, line 2, the phrase “each out-of-plane proof mass” is indefinite and lacks antecedent basis since there is no claiming of “out-of-plane proof mass”.  Please clarify.  In lines 3-4, the phrase “the moveable electrode” lacks antecedent basis.  In line 4, the phrase “the 
In claim 5, line 1, the phrase “the center of mass” lacks antecedent basis and there is no “center of mass” claimed beforehand for the each proof mass – there is a combined center of mass of the at least two proof masses” claimed in lines 4-5 of claim 1.  Please clarify.
In claim 6, line 1, the phrase “the one or more anchor points” lacks antecedent basis.  In lines 2-3, the phrase “the combined center of mass of the at least one in-plane structure and at least two out-of-plane proof masses” is not clear on its meaning since there is no “combined center of mass” claimed beforehand for the in-plane structure and the two out-of-plane proof masses, and there is no antecedent basis for the phrase “two out-of-plane proof masses.  Please clarify.  In lines 4-5, the phrase “the combined at least one in-plane structure and at least two proof masses” lacks antecedent basis.
In claim 7, lines 2-3, the phrase “the combined center of mass of the at least one in-plane structure and at least two proof masses” lacks antecedent basis.
In claim 9, line 1, the phrase “the out-of-plane proof masses” lacks antecedent basis.  In line 3, the phrase “the two C-shaped out-of-plane proof masses” lacks antecedent basis.
In claim 10, lines 1-2, the phrase “the two C-shaped out-of-plane proof masses” lacks antecedent basis.  In line 3, the phrase “the C shape” lacks antecedent basis and is indefinite.  In lines 3-4, the phrase “the two C-shaped out-of-plane proof masses” lacks antecedent basis.  In lines 4-5, the phrase “the two C-shaped out-of-plane proof masses” lacks antecedent basis.
	In claim 11, lines 5-6, the phrase “the at least two out-of-plane proof masses” lacks antecedent basis.  
	In claim 14, line 2, the phrase “the see-saw proof masses” lacks antecedent basis.  In line 3, the phrase “the see-saw proof masses” lacks antecedent basis.  In line 4, the phrase “the see-saw proof masses electrodes” lacks antecedent basis.  In line 5, the phrase “the see-saw proof masses” lacks antecedent basis.  In line 6, the phrase “four electrodes are located on 
	In claim 15, line 2, the phrase “the changes in capacitance” lacks antecedent basis and is not clear on its meaning since there is no claiming of “capacitance” beforehand.  Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0122579 (Hsu et al.) in view of U.S. Patent Application Publication 2018/0238925 (Acar et al.).
With regards to claim 1, Hsu et al. discloses a multi-axis capacitive accelerometer comprising, as illustrated in Figures 1-9, a MEMS accelerometer 3000; a substrate 3010 which 
The only difference between the prior art and the claimed invention is the at least two out-of-plane proof masses are located towards an exterior of the MEMS accelerometer relative to the at least one in-plane structure.
Acar et al. discloses an accelerometer comprising, as illustrated in Figures 1A-6B, a MEMS accelerometer 300; a substrate (not illustrated but indicated in paragraph [0026]) which defines a substrate plane; at least two proof masses 301,351 such that both proof masses are configured to rotate (e.g. by flexures 346,347,348,349) out of parallel to the substrate plane and move parallel to the substrate plane and a combined center of mass of the at least two proof masses is at a center of the accelerometer (paragraph [0028]); at least one in-plane structure 325,335 configured move parallel to the substrate plane (paragraphs [0026],[0027]); the at least two proof masses are rotatably connected (e.g. by flexures 346,347,348,349) to the at least one in-plane structure such that movement of the at least two proof masses parallel to the substrate plane causes movement of the at least one in-plane structure parallel to the substrate plane (paragraph [0028]); first sense circuitry 311,312,313,314 configured to sense movement of the at least two proof masses parallel to the substrate plane (paragraphs [0026],[0027]); second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the at least two out-of-plane proof masses are located towards an exterior of the MEMS accelerometer relative to the at least one in-plane structure as suggested by Acar et al. to the system of Hsu et al. since this appears to have been a matter of optimization and choice possibilities by placing the two out-of-plane proof masses at the exterior of the in-plane structure without departing from the scope of the invention, namely to have the ability to detect acceleration out-of-plane and in-plane.  Furthermore, the technical effect thereby achieve is to have the ability to shift the mass distribution of the out-of-plane masses farther away from the center of the MEMS accelerometer in order to increase the torque for the out-of-plane rotation.  In general, the torque acting on a rotating structure can be increased by increasing the distance between center of mass of the structure and its axis of rotation.  Hence, Acar et al. discloses the location of the out-of-plane proof masses at a large radius from the suspension at the center of the accelerometer can provide a large inertial torque in response to the acceleration along the z-axis (paragraph [0045]).
With regards to claim 2, Hsu et al. further discloses the center of mass of each proof mass is offset from its axis of rotation such that external acceleration in an out-of-plane axis acts upon an asymmetric mass of each proof mass to cause rotation of the proof mass about the axis of rotation; external acceleration in a first axis parallel to the substrate plane acts upon the asymmetric mass and symmetric mass of both proof masses to cause movement of the proof masses parallel to the substrate plane.  (See, paragraph [0024]; Figure 4).

With regards claim 4, Hsu et al. further discloses the at least one in-plane structure is anchored 3100 to the substrate via springs 3210 at one or more anchor points such that the springs allow movement of the at least one in-plane structure parallel to the substrate plane and resist movement of the at least one in-plane structure out of the substrate plane.  (See, paragraph [0023]; Figure 4).
With regards to claim 5, Hsu et al. further disclose the center of mass of the at least one in-plane structure is located at the center of the accelerometer.  (See, as observed in Figure 4).
With regards to claim 6, Hsu et al. further discloses the one or more anchor points 3100 are located symmetrically with respect to the combined center of mass of the at least one in-plane structure and at least two out-of-plane proof masses such that linear acceleration of the MEMS accelerometer produces no overall torque on the combined at least one in-plane structure and at least two proof masses.  (See, as observed in Figure 4).
With regards to claim 7, Hsu et al. further discloses the one or more anchor points 3100 are located at or close to the combined center of mass of the at least one in-plane structure and at least two proof masses (e.g. the anchor points are “close” as observed in Figure).
With regards to claim 8, Hsu et al. further discloses the at least two proof masses 3500,3600 are connected to the at least one in-plane structure 3400 via torsion springs 3230 such that the torsion springs allow rotation of the at least two proof masses out of parallel to the substrate plane and resist movement of the at least two proof masses parallel to the substrate plane relative to the at least one in-plane structure.  (See, paragraph [0024]; Figure 4).

With regards to claim 11, Hsu et al. further discloses the first sense circuitry 3810,3820 comprises comb capacitors such that one or more stationary electrodes 3824,3814 of each comb capacitor are anchored to the substrate, and one or more moveable 3822,3812 electrodes of each comb capacitor are connected to the at least one in-plane structure;  the MEMS accelerometer is configured to measure movement of the at least two out-of-plane proof masses and at least one in-plane structure using differential capacitive measurements.  (See, paragraphs [0024] to [0027]; Figure 4).
With regards to claim 12, Hsu et al. further discloses each comb capacitor comprises a first set of moveable comb teeth 3812 that extend away from the at least one in-plane structure 3400 in a first direction along a capacitor axis which is parallel to the substrate plane (paragraph [0026]; Figure 4); a second set of moveable comb teeth 3822 that extend away from the at least one in-plane structure 325,335 in a second direction, opposite the first direction, along the capacitor axis (paragraph [0027]; Figure 4); a first set of stationary comb teeth 3814 opposite to and interdigitated with the first set of moveable comb teeth such that the first set of stationary comb teeth extend towards the at least one in-plane structure in the second direction (paragraph [0026]; Figure 4); a second set of stationary comb teeth 3824 opposite to and interdigitated with the second set of moveable comb teeth such that the second set of stationary comb teeth extend towards the at least one in-plane structure in the first direction (paragraph [0027]; Figure 4); movement of the at least one in-plane structure and at least two proof masses in the first direction causes the first set of moveable comb teeth and first set of stationary comb 
With regards to claim 13, Hsu et al. further discloses movement of the at least one in-plane structure and at least two proof masses in the first direction causes the first set of moveable comb teeth and first set of stationary comb teeth to move closer together by a first distance and causes the second set of moveable comb teeth and second set of stationary teeth to move further apart by the first distance; movement of the at least one in-plane structure and at least two proof masses in the second direction causes the first set of moveable comb teeth and first set of stationary comb teeth to move further apart by a second distance and the second set of moveable comb teeth and second set of stationary teeth to move closer together by the second distance.  (See, paragraphs [0024] to [0028]).

Claims 10 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0122579 (Hsu et al.) in view of U.S. Patent Application Publication 2018/0238925 (Acar et al.) as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2013/0192371 (Rytkonen et al.).
With regards to claim 10, the references, Hsu et al. and Acar et al., do not disclose the two C-shaped out-of-plane proof masses are coupled by at least two springs such that at least one spring is disposed at each end of the C shape where the springs allow rotation of the two C-shaped out-of-plane proof masses in opposite directions but resist rotation of the two C-shaped out-of-plane proof masses in a same direction.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing at least two springs such that at least one spring is disposed at each end of the C shaped out-of-plane proof masses using the teaching of Rytkonen et al. to the system of Hsu et al., as modified by Acar et al., to offset error.  Plus, to have set such structural characteristics and configuration as in the claim is considered to have been a choice possibilities when the two out-of-plane proof masses are positioned exteriorly to the in-plane structure such that the two out-of-plane proof masses are attached to one another for unitary and uniform movement that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 14, the references, Hsu et al and Acar et al., do not disclose such structural parameters and features as in the claim.  However, to have set such structural characteristics and limitations as in the claim is considered to have been a matter of choice possibilities of the proof masses’ shape and the positioning of the electrodes that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to measure out-of-plane acceleration.  So, if one chooses the proof masses to be C-shaped, one would have to place a first pair of electrodes on each side of the rotational axis located at a first end of the C-shaped proof masses and a second pair of electrodes on each side of the rotational axis located at a second end of the C-shaped proof masses in order to provide a proper measure of out-of-plane acceleration.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Naumann, Suzuki, Van der Heide, Lin, McNeil, are related to acceleration sensors having a first mass to measure out-of-plane acceleration and a second mass to measure in-plane acceleration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 









/HELEN C KWOK/Primary Examiner, Art Unit 2861